DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 21, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Ellis et al. (US 2004/0117831), Fay et al. (US 2014/0137153), and O'Connor et al. (US 2021/0289262).

Regarding claim 1, Ellis teaches a method of operating a broadcasting system, the method comprising:
obtaining a user input ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0114], Fig. 1A);
requesting cover screen data corresponding to the user input and broadcasting video data corresponding to the user input ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0114], Fig. 1A);
generating the cover screen data with a media server ([0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104]);
selecting the broadcasting video data with a content server ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0092], Fig. 1A);
generating
first output data including a cover screen based on the cover screen data (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2) and
second output data including a broadcasting video based on the broadcasting video data (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0186], “program shown on channel 4.” Figs. 2, 35), wherein:
the cover screen data and the broadcasting video data are data corresponding to the same user input ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.”), and
the same user input is an input to select a product code regarding sale product information corresponding to different user interfaces ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. While viewing the Program Information screen for any program that has related merchandise, the guide may also provide the option to order any of those items.”).
Ellis does not expressly teach that the media server is a media cloud server. Ellis also does not expressly teach that the generating of the first output data and the generating of the second output data are each based on an output data condition. Ellis also does not expressly teach the output data condition is associated with the product code and includes a posting period that defines a period of time in which the cover screen and the broadcasting video are displayed, and automatically transitioning, in response to the posting period elapsing, to an additional user interface by generating additional output data associated with a second product code and an additional output data condition, wherein the additional output data includes a second cover screen and a second broadcasting video.
Fay provides a teaching for a cloud-based content server ([0033], “the window of content may be stored at a remote location such as in the content server 40, a cloud-based storage system and the like.”).
In view of Fay’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis such that the media server is a media cloud server. The modification would serve to improve overall system efficiency.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the generating of the first output data and the generating of the second output data are each based on an output data condition. Ellis also does not expressly teach the output data condition is associated with the product code and includes a posting period that defines a period of time in which the cover screen and the broadcasting video are displayed, and automatically transitioning, in response to the posting period elapsing, to an additional user interface by generating additional output data associated with a second product code and an additional output data condition, wherein the additional output data includes a second cover screen and a second broadcasting video.
O’Connor teaches:
generating output data based on an output data condition ([0037], “In addition to the selectable information items, the unified user interface optionally displays a plurality of focus items in a focus area sequentially according to a temporal order, i.e., each of the focus items sequentially occupies the entire focus area.” Fig. 3),
the output data condition is
associated with a product code ([0037], “Each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine. The focus item provided by the merchandising module of the server system optionally corresponds to a media content item provided by a TVOD content provider and requiring payment for review.”) and
includes a posting period that defines a period of time in which a cover screen and a video are displayed ([0112], “In response to the request, the TV device 102 receives from the first advertiser server 106 a plurality of media content items associated with the first focus item and consolidates the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item.” [0115], “In some implementations, the plurality of focus items includes a video clip or a static image configured to highlight a media content item provided by a broadcasting television service, a broadcasting satellite service, a cable service, an SVOD content provider, or an AVOD service.”), and
automatically transitioning, in response to the posting period elapsing, to an additional user interface by generating additional output data associated with a second -2-Appln. No. 17/226,664Attorney Docket No. 0541-000004/US product code and an additional output data condition, wherein the additional output data includes a second cover screen and a second video ([0111], “The plurality of focus items is displayed in the focus area 362 sequentially according to a temporal order. Optionally, the plurality of focus items is temporally organized as a carousel, smoothly transitioning to a start focus item after an end focus item is displayed.” [0116], “In some implementations, the plurality of focus items sequentially displayed in the focus area 362 further includes a second focus item, and the second focus item includes a video clip or a static image configured to highlight a media content item provided by a TVOD content provider. The video clip or static image is displayed during a time slot corresponding to the second focus item.” Fig. 3).
In view of O’Connor’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the generating of the first output data and the generating of the second output data are each based on an output data condition, the output data condition is associated with the product code and includes a posting period that defines a period of time in which the cover screen and the broadcasting video are displayed, and automatically transitioning, in response to the posting period elapsing, to an additional user interface by generating additional output data associated with a second product code and an additional output data condition, wherein the additional output data includes a second cover screen and a second broadcasting video. The modification would serve to facilitate the promotion media content items, products, or events (O’Connor: [0006]).

Regarding claim 5, Ellis teaches a method of operating a broadcast system comprising:
transmitting the cover screen data to a set-top box with the media server ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0104], [0114], Fig. 1A);
selecting broadcasting video data with a content server ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0092], Fig. 1A);
transmitting the broadcasting video data to the set-top box with the content server ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0092], Fig. 1A); and
providing a cover screen based on the cover screen data and a broadcasting video based on the broadcasting video data ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0092], Fig. 1A), wherein:
the cover screen data and the broadcasting video data are data corresponding to the same user input ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.”), and
the same user input is an input to select a product code from among a plurality of product codes ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. While viewing the Program Information screen for any program that has related merchandise, the guide may also provide the option to order any of those items.”).,
Ellis teaches the limitations specified above; however, the combination does not expressly teach automatically transitioning, in response to a previous posting period associated with a previous output data condition elapsing, to a user interface from among a plurality of user interfaces by generating cover screen data with a media cloud server, wherein the previous posting period defines a period of time in which a previous cover screen and a previous broadcasting video associated with a previous product code are displayed, and wherein the previous product code is associated with the previous output data condition. Ellis also does not expressly teach that the media server is a media cloud server. Ellis also does not expressly teach broadcasting the cover screen based on an output condition. Ellis also does not expressly teach broadcasting the broadcasting video based on the output condition. Ellis also does not expressly teach each product code from among the plurality of product codes is associated with a given user interface from among the plurality of user interfaces and a given set of sale product information from among a plurality of sale product information, and the output data condition is associated with the product code and includes a posting period that defines a period of time in which the cover screen and the broadcasting video are displayed.
Fay provides a teaching for a cloud-based content server ([0033], “the window of content may be stored at a remote location such as in the content server 40, a cloud-based storage system and the like.”). Fay also teaches broadcasting an electronic program guide (EPG) ([0062], “The EPG may be acquired from the Internet or a broadcast or other transmission.”).
In view of Fay’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis such that the media server is a media cloud server. The modification would serve to improve overall system efficiency. Additionally, in view of Fay’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include broadcasting the cover screen. The modification would provide a supplemental and/or alternative means of providing the cover screen to client devices. The modification would thereby improves system flexibility.
The combination teaches the limitations specified above; however, the combination does not expressly teach automatically transitioning, in response to a previous posting period associated with a previous output data condition elapsing, to a user interface from among a plurality of user interfaces by generating cover screen data with a media cloud server, wherein the previous posting period defines a period of time in which a previous cover screen and a previous broadcasting video associated with a previous product code are displayed, and wherein the previous product code is associated with the previous output data condition. The combination also does not expressly teach broadcasting the cover screen based on an output condition. The combination also does not expressly teach broadcasting the broadcasting video based on the output condition. The combination also does not expressly teach each product code from among the plurality of product codes is associated with a given user interface from among the plurality of user interfaces and a given set of sale product information from among a plurality of sale product information, and the output data condition is associated with the product code and includes a posting period that defines a period of time in which the cover screen and the broadcasting video are displayed.
O’Connor teaches:
automatically transitioning, in response to a previous posting period associated with a previous output data condition elapsing, to a user interface from among a plurality of user interfaces by generating cover screen data ([0111], “The plurality of focus items is displayed in the focus area 362 sequentially according to a temporal order. Optionally, the plurality of focus items is temporally organized as a carousel, smoothly transitioning to a start focus item after an end focus item is displayed.” [0116], “In some implementations, the plurality of focus items sequentially displayed in the focus area 362 further includes a second focus item, and the second focus item includes a video clip or a static image configured to highlight a media content item provided by a TVOD content provider. The video clip or static image is displayed during a time slot corresponding to the second focus item.” Fig. 3),
wherein the previous posting period defines a period of time in which a previous cover screen and a previous video associated with a previous product code are displayed , and wherein the previous product code is associated with the previous output data condition ([0112], “In response to the request, the TV device 102 receives from the first advertiser server 106 a plurality of media content items associated with the first focus item and consolidates the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item.” [0115], “In some implementations, the plurality of focus items includes a video clip or a static image configured to highlight a media content item provided by a broadcasting television service, a broadcasting satellite service, a cable service, an SVOD content provider, or an AVOD service.”);
 providing a cover screen based on an output condition, and providing a video based on the output condition ([0037], “In addition to the selectable information items, the unified user interface optionally displays a plurality of focus items in a focus area sequentially according to a temporal order, i.e., each of the focus items sequentially occupies the entire focus area.” Fig. 3);
each product code from among a plurality of product codes is associated with a given user interface from among the plurality of user interfaces and a given set of sale product information from among a plurality of sale product information, and the output data condition is associated with the product code and includes a posting period that defines a period of time in which the cover screen and the broadcasting video are displayed ([0037], “Each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine. The focus item provided by the merchandising module of the server system optionally corresponds to a media content item provided by a TVOD content provider and requiring payment for review.” [0111], “The plurality of focus items is displayed in the focus area 362 sequentially according to a temporal order. Optionally, the plurality of focus items is temporally organized as a carousel, smoothly transitioning to a start focus item after an end focus item is displayed.” [0116], “In some implementations, the plurality of focus items sequentially displayed in the focus area 362 further includes a second focus item, and the second focus item includes a video clip or a static image configured to highlight a media content item provided by a TVOD content provider. The video clip or static image is displayed during a time slot corresponding to the second focus item.” Fig. 3).
In view of O’Connor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include automatically transitioning, in response to a previous posting period associated with a previous output data condition elapsing, to a user interface from among a plurality of user interfaces by generating cover screen data with a media cloud server, wherein the previous posting period defines a period of time in which a previous cover screen and a previous broadcasting video associated with a previous product code are displayed, and wherein the previous product code is associated with the previous output data condition, such that the cover screen is based on an output condition, such that the broadcasting the broadcasting video based on the output condition, and such that each product code from among the plurality of product codes is associated with a given user interface from among the plurality of user interfaces and a given set of sale product information from among a plurality of sale product information, and the output data condition is associated with the product code and includes a posting period that defines a period of time in which the cover screen and the broadcasting video are displayed. The modification would serve to facilitate the promotion media content items, products, or events (O’Connor: [0006]). 

Regarding clam 13, Ellis teaches a broadcasting system that automatically generates a cover screen and a broadcasting video, the broadcasting system comprising:
a set-top box configured to acquire a user input and request cover screen data corresponding to the user input and broadcasting video data corresponding to the user input ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0114], Fig. 1A);
a media server configured to generate the cover screen data in response to the request ([0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104]); and
a content server configured to select the broadcasting video data in response to the request ([0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0088], “Television distribution facility 16 is a facility for distributing television signals to users, such as a cable system headend. Some aspects of the invention may be implemented using a television distribution facility such as a broadcast distribution facility, or a satellite television distribution facility.” [0092], Fig. 1A),
wherein the cover screen data and the broadcasting video data are data corresponding to the same user input ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.”), and
the same user input is an input to select a product code regarding sale product information corresponding to different user interfaces ([0103], “Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. While viewing the Program Information screen for any program that has related merchandise, the guide may also provide the option to order any of those items.”).
Ellis does not expressly teach that the media server is a media cloud server. Ellis also does not expressly teach wherein the media cloud server is configured to set output data condition for each product code, wherein the output data condition includes, for each product code, a posting period that the cover screen and the broadcasting video are displayed, and wherein the set-top box is configured to automatically transition, in response to the posting period of the product code elapsing, to an additional user interface by generating output data associated with an additional product code, wherein the additional output data includes a second cover screen and a second broadcasting video.
Fay provides a teaching for a cloud-based content server ([0033], “the window of content may be stored at a remote location such as in the content server 40, a cloud-based storage system and the like.”).
In view of Fay’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis such that the media server is a media cloud server. The modification would serve to improve overall system efficiency.
The combination teaches the limitations specified above; however, the combination does not expressly teach wherein the media cloud server is configured to set output data condition for each product code, wherein the output data condition includes, for each product code, a posting period that the cover screen and the broadcasting video are displayed, and wherein the set-top box is configured to automatically transition, in response to the posting period of the product code elapsing, to an additional user interface by generating output data associated with an additional product code, wherein the additional output data includes a second cover screen and a second broadcasting video.
O’Connor teaches:
setting an output data condition for each product code ([0037], “In addition to the selectable information items, the unified user interface optionally displays a plurality of focus items in a focus area sequentially according to a temporal order, i.e., each of the focus items sequentially occupies the entire focus area. The focus area may be located on a top half region of the unified user interface. Each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine. The focus item provided by the merchandising module of the server system optionally corresponds to a media content item provided by a TVOD content provider and requiring payment for review.”),
wherein the output data condition includes, for each product code, a posting period that a cover screen and a video are displayed ([0112], “In response to the request, the TV device 102 receives from the first advertiser server 106 a plurality of media content items associated with the first focus item and consolidates the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item.” [0115], “In some implementations, the plurality of focus items includes a video clip or a static image configured to highlight a media content item provided by a broadcasting television service, a broadcasting satellite service, a cable service, an SVOD content provider, or an AVOD service.”), and
wherein the set-top box is configured to automatically transition, in response to the posting period of the product code elapsing, to an additional user interface by generating output data associated with an additional product code, wherein the additional output data includes a second cover screen and a second broadcasting video ([0111], “The plurality of focus items is displayed in the focus area 362 sequentially according to a temporal order. Optionally, the plurality of focus items is temporally organized as a carousel, smoothly transitioning to a start focus item after an end focus item is displayed.” [0116], “In some implementations, the plurality of focus items sequentially displayed in the focus area 362 further includes a second focus item, and the second focus item includes a video clip or a static image configured to highlight a media content item provided by a TVOD content provider. The video clip or static image is displayed during a time slot corresponding to the second focus item.” Fig. 3).
In view of O’Connor’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein the media cloud server is configured to set output data condition for each product code, wherein the output data condition includes, for each product code, a posting period that the cover screen and the broadcasting video are displayed, and wherein the set-top box is configured to automatically transition, in response to the posting period of the product code elapsing, to an additional user interface by generating output data associated with an additional product code, wherein the additional output data includes a second cover screen and a second broadcasting video. The modification would serve to facilitate the promotion media content items, products, or events (O’Connor: [0006]).

Regarding claim 3, the combination further teaches:
a first output step of displaying the cover screen according to the first output data on a predetermined area of a TV screen at a first time point (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2, a predetermined area may comprise the entirety of the TV screen); and
a second output step of displaying the broadcasting video according to the second output data on the predetermined area of the TV screen at a second time point temporally later than the first time point (Ellis: [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” [0119], “Upon selecting Themes option 106G in screen 100, the user may, for example, be presented with Themes screen 110, such as shown in FIG. 3.” Fig. 2-3. Specifically, following a selection of the Themes option 106G from the main menu in Fig. 2, the Themes screen 110 continues to display video window 105, i.e., broadcasting video is displayed at a time point temporally after display of the main menu.).

Regarding claim 6, the combination further teaches controlling the cover screen data by accessing a media cloud server control screen, regardless of the user input (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104], [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2).

Regarding claim 7, the combination further teaches
wherein generating the cover screen data further comprises generating the cover screen data in response to the product code (Ellis: [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. While viewing the Program Information screen for any program that has related merchandise, the guide may also provide the option to order any of those items.”),
wherein the product code is included as an item selected by a selected user input (Ellis: [0143], “FIG. 17 shows a screen that might be displayed if the user selects Shopping option 132I from the Movies screen 130 or Shop option 106K from the Main Menu screen 100. If selected from the Movies screen, this screen may be limited to only shopping related to Movies. Screen 250 in FIG. 17 shows list 251 of merchandise catalogs, sorted in various ways. The user may select one of the options in list 251 to see a list of available merchandise, or may be given the option to search one or more of the catalogs for specific items, types of items, items related to a specific movie, etc. On selecting a specific item, a screen similar to the Program Information screen may be presented to allow the user to order the item. While viewing the Program Information screen for any program that has related merchandise, the guide may also provide the option to order any of those items.”), or the product code automatically changes after a preset time elapses without the selected user input based on the output data condition.

Regarding claim 8, the combination further teaches:
generating first output data including a cover screen generated based on the cover screen data received from the media cloud server (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2); and
generating second output data including a broadcasting video generated based on the broadcasting video data received from the content server (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0186], “program shown on channel 4.” Figs. 2, 35).

Regarding claim 9, the combination further teaches automatically selecting and playing the broadcasting video upon selection of the cover screen (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0186], “program shown on channel 4.” Figs. 2, 35).

Regarding claim 10, the combination further teaches transmitting to and receiving from a user terminal, information relevant to the output data condition, at the media cloud server (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104]).

Regarding claim 11, the combination further teaches displaying a media cloud server control screen on a display device of the user terminal (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104], [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2).

Regarding claim 12, the combination further teaches:
setting the output data condition through the user terminal (Ellis: [0103], “During the use of the television program guide application with niche hub features, the television program guide application may display interactive display screens on television 30. Each set-top box 26, video recorder 28, and television 30 may be controlled by one or more user input devices 29. Features of this invention are primarily discussed in the context of a remote control, however user input device 29 may be a remote control, mouse, trackball, microphone, digital video camera, dedicated set of buttons, touch screen, etc.” [0114], Fig. 1A);
transmitting the output data condition to the media cloud server (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104]); and
generating first output data and second output data based on the output data condition at the media cloud server (Ellis: [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104]).

Regarding claim 14, the combination further teaches wherein the set-top box outputs:
first output data including a cover screen generated based on the cover screen data (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2); and
second output data including a broadcasting video generated based on the broadcasting video data (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0186], “program shown on channel 4.” Figs. 2, 35).

Regarding claim 15, the combination further teaches
wherein the set-top box, through an output device connected to the set-top box, controls to display the cover screen according to the first output data in a first area at a first time point (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2), and
automatically generates a cover screen and a broadcasting video for controlling to display the broadcasting video according to the second output data in the first area at a second time point later than the first time point (Ellis: [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0119], “Upon selecting Themes option 106G in screen 100, the user may, for example, be presented with Themes screen 110, such as shown in FIG. 3.” Fig. 2-3. Specifically, following a selection of the Themes option 106G from the main menu in Fig. 2, the Themes screen 110 continues to display video window 105, i.e., broadcasting video is displayed at a time point temporally after display of the main menu.).

Regarding claim 17, the combination further teaches wherein the media cloud server is further configured to generate the first output data (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2) and the second output data (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0186], “program shown on channel 4.” Figs. 2, 35).

Regarding claim 18, the combination further teaches wherein the media cloud server is further configured to generate the first output data (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104], [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2) and the second output data based on the output data condition (Ellis: [0118], “Other items shown on main menu screen 100 and other screens in the niche hub program guide include: … Video window 105, typically showing the currently tuned channel, but which may show other videos, such as video clips on demand; and three advertisements 104A-C, which may include text, graphics, video, or any other media.” [0186], “program shown on channel 4.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104], [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2Figs. 2, 35).

Regarding claim 19, the combination further teaches wherein the media cloud server is further configured to receive an output data condition that is set via a control screen displayed on a user terminal (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104], [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2).

Regarding claim 20, the combination further teaches wherein the media cloud server is further configured to generate the cover screen data based on the output data condition (Ellis: [0009], “Each of the niche hubs is an area of the program guide in which features, programming, and information related to a particular programming category or user interest may be found. Personalized niche hubs contain programming-related features and information that are selected by the user.” [0101], “In client-server architectures, the set-top box may request data from the server. The server can store and process data and send the results of a request back to the user television equipment for further processing, display, or storage. Any of the functionality of the program guide application hereinafter described may be implemented using a client-server architecture, if desired.” [0104], [0114], “FIG. 2 is an example of main menu screen 100 for a niche hub program guide.” Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jolna et al. (US 2007/0107010) discloses an interactive television application (e.g., an interactive television program guide) displaying interactive advertisements and program promotions that may attract and maintain user interest. In addition to using text, graphics, and video to advertise products, services, programs, and interactive television applications, interactive advertisements may further provide interactive content or interactive services that may be related or unrelated to the advertised product or service. The interactive content or services may entice the user to view and interact with the interactive advertisements. See [0087].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426